Title: To George Washington from Colonel John Ely et al., 30 June 1780
From: Ely, John
To: Washington, George



May it please Your Excellency
Long Island [N.Y.] 30 June 1780

A gleam of hope once more appears, that we may at length after a long and tedious Captivity, enjoy those blessings in common with our Countrymen; for which we all have contended, and for which it has been our peculiar misfortune to suffer. Your Excellency must suppose the subject of an exchange so interesting to ourselves, has been frequently canvassed, and every method considered by which it could be effected, in a way most honorable, and at the same time least onorous to the States; but in this, and we hope it is the only instance, our Rank becomes a burthen to us, and is productive of many uneasy ⟨sug⟩gestions, nay does not leave us altogether without apprehensions, that when the happy period may arrive for the liberations of many, perhaps all here⟨,⟩ we shall remain the Victims for want of proper persons pointedly to apply.
Leiutenant General Burgoyne having no person to apply to his Rank, very naturally rises in our view—he will release Ten Colonels, and Eleven sec⟨ond⟩ Leiutenants or Ensigns. His ill state of health, his present little use to our Enemy, the chance of so many to one all seen strongly to enforce the idea of his speedy exchange in that way, and more particularly when the former reason is added.
This is a subject of such interesting importance to us, that we beg leave earnestly to request your Excellency’s particular attention, and in the general plan of the proposed exchange, when negotiating, to hold us in your kind remembrance. We have the honor to be With the Most Perfect esteem & resp⟨ect⟩ Your Excellencys Most Obedt & Most Hble Servants

John ElyWill. AllisonLuke MarburyGeo. MathewsNich. HausseggerNathan Hale

